Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 04/14/2021.  Presently claims 1-20 are pending. Claims 13-20 are withdrawing from consideration. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 04/14/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argued that the prior art of Barjesteh (US6324884B1) does not disclose “the medical gas outlet rough-in includes a base and a stem extending radially out from and fluidly coupled with the base, the stem including first ribbed section having a plurality of first radial valleys defined between first radial ribs, and the medical gas nut nipple includes a nut portion and a second ribbed section extending axially from the nut portion, the second ribbed section having a plurality of second radial valleys defined between second radial rib; when the stem of the medical gas outlet rough-in is fully inserted through the first stop and into the first channel of the first die, the first stop directly contacts the base with the plurality of first ribs of the first die being radially aligned with the plurality of first radial valleys of the stem of the medical gas outlet 
In response to this argument, the claim is drawn only to the crimping assembly; the assembly of Barjesteh is capable and structured to perfume the function for crimping fittings to hose assemblies (abstract, claim 1 and col.1 lines 9-55); since it has been held that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Barjesteh (US6324884B1).
Regarding claim 1, Barjesteh disclose a crimping assembly (abstract), comprising: 
a first die (fig.7: (102) and (104)) configured for coupling the medical gas outlet rough-in to a first end of the hose (abstract, claim 1 and col.1 lines 9-55: the assembly is configured for crimping fittings to hose assemblies), 
the first die including a first stop (figs.1-4 and 7-8: (112)) and a first channel (figs.1-4 and 7-8: the channel between elements (112)) extending through the first stop (col.3 lines 25-39), 
the first channel having a first diameter (figs.5 and 7) and a first ribbed section including a plurality of first ribs (figs.7 and 4: crimping dies (110)), each of the first ribs including a first rib height (figs.4 and 7), and
a second die (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die) configured for coupling the medical gas nut nipple to a second end of the hose (abstract and col.1 lines 9-55: the assembly is configured for crimping fittings to hose assemblies), 
the second die including a second stop (figs.1-4 and 7-8: (112)) and a second channel (the channel between elements (112)) extending through the second stop, 
the second channel having a second diameter (figs.5 and 7) and a second ribbed section including a plurality of second ribs (figs.7 and 4: crimping dies (110)), each of the second ribs including a second rib height (figs.4 and 7).
Regarding the limitation ““ a medical gas outlet rough-in configured to a first end of a hose and a medical gas nut nipple configured to a second end of the hose, wherein the medical gas outlet rough-in includes a base and a stem extending radially out from and fluidly coupled with the base, the stem including first ribbed section having a plurality of first radial valleys defined between first radial ribs, and the medical gas nut nipple includes a nut portion and a second ribbed section extending axially from the nut portion, the second ribbed section having a plurality of second radial valleys defined between second radial rib;
when the stem of the medical gas outlet rough-in is fully inserted through the first stop and into the first channel of the first die, the first stop directly contacts the base with the plurality of first ribs of the first die being radially aligned with the plurality of first radial valleys of the stem of the medical gas outlet rough-in, and
wherein, when the second ribbed section of the medical gas nut nipple is fully inserted through the second stop and into the second channel of the second die, the second stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section”;
The instant claim is drawn only to the crimping assembly;
The assembly of Barjesteh is capable and structured to perfume the function for crimping fittings to hose assemblies (abstract, claim 1 and col.1 lines 9-55); since it has been held that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).

Regarding claim 9, Barjesteh disclose a crimping assembly (abstract), comprising: 
a first die (fig.7: (102) and (104)) including a first stop (figs.1-4 and 7-8: (112)) and a first channel (figs.1-4 and 7-8: the channel between elements (112)), (col.3 lines 25-39),
the first channel having a first ribbed section including a plurality of first ribs (figs.7 and 4: crimping dies (110)), and
a second die (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die) including a second stop (figs.1-4 and 7-8: (112)) and a second channel (figs.1-4 and 7-8: the channel between elements (112)),
the second channel having a second ribbed section including a plurality of second ribs (figs.7 and 4: crimping dies (110)),

Regarding the limitation “ a first coupling configured to a first end of a hose and a second coupling configured for attaching to a second end of the hose, wherein the first coupling includes a stem extending radially out from a base, the stem including first ribbed section having a plurality of first radial valleys defined between first radial ribs, and the second coupling includes a nut portion and a second ribbed section extending from the nut portion, the second ribbed section having a plurality of second radial valleys defined between second radial ribs;

wherein, when the second ribbed section of the second coupling is fully inserted through the second stop and into the second channel of the second die, the second stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section”;
The claim is drawn only to the crimping assembly;
The assembly of Barjesteh is capable and structured to perfume the function for crimping fittings to hose assemblies (abstract, claim 1 and col.1 lines 9-55); since it has been held that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).

Regarding claims 2 and 10, Barjesteh disclose the first channel includes a diameter that is the same as a diameter of the second channel (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die).

Regarding claim 3, Barjesteh disclose the first rib height is the same and the second rib height.

Regarding claims 4 and 5, Barjesteh disclose wherein the nut nipple has a third stop opposite the second stop; when the second ribbed section of the medical gas nut nipple is fully inserted through the third stop and into the second channel of the second die, the third stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section.
The claim is drawn only to the crimping assembly;
The assembly of Barjesteh is capable and structured to perfume the function for crimping fittings to hose assemblies (abstract, claim 1 and col.1 lines 9-55); since it has been held that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).

Regarding claim 6, Barjesteh disclose wherein each of the first die and the second die is divided into two halves (figs.1-3, and 7-8)).

Regarding claim 7, Barjesteh disclose the first die is operatively seated within a hand-held crimping tool (abstract).

Regarding claim 11, Clarke Barjesteh wherein the nut nipple has a third stop opposite the second stop; when the second ribbed section of the medical gas nut nipple is fully inserted through the third stop and into the second channel of the second die, the third stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section.
The claim is drawn only to the crimping assembly;
The assembly of Barjesteh is capable and structured to perfume the function for crimping fittings to hose assemblies (abstract, claim 1 and col.1 lines 9-55); since it has been held that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barjesteh (US6324884B1) in view of Faucher (US6792789B1).
Regarding claims 8 and 12, Barjesteh disclose the hand crimping tool can be powered by any power know to those skilled in art.
Barjesteh does not explicitly disclose the hand-held crimping tool is battery powered;
the second die is operatively seated within a battery powered, hand-held crimping tool.
Faucher taches a hydraulic hand tool for crimping (abstract), the tool is battery powered (col.3 32-36).
Both of the prior art of Barjesteh and Faucher are related to the hand crimping tool,
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Barjesteh to be battery powered as taught by Faucher, since it has been held combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725